Citation Nr: 0923594	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-27 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a back or 
spinal injury, to include as secondary to service-connected 
anxiety disorder, now diagnosed as posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1942 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a back or spinal injury and heart disease, and 
confirmed and continued a 30 percent disability rating for 
anxiety disorder, now diagnosed as PTSD.  The Veteran 
submitted a notice of disagreement as to the denial of 
service connection for a back/spinal condition in May 2007 
and perfected his appeal in September 2007.

The Veteran requested a Board video conference hearing in 
September 2007 and later withdrew his request for a hearing.  
See 38 C.F.R. § 20.702(e) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

After a thorough review of the Veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the Veteran's claim 
of entitlement to service connection for a back condition.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  See 38 C.F.R. 
§ 3.310(a) (2008).  With regard to the matter of establishing 
service connection for a disability on a secondary basis, the 
United States Court of Appeals for Veterans Claims (the 
Court) has held that there must be evidence sufficient to 
show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Veteran contends, in part, that his back disorder was 
incurred when he injured his back during combat.  The Board 
believes that it is appropriate to obtain the Veteran's 
service personnel records, if such are available, because 
they may serve to clarify certain events in service.  See 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts 
to obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile].

The Veteran initially raised the issue of entitlement to 
service connection for a back disorder on a direct basis.  
However, a in June 2007 statement by the Veteran, he raised 
the issue of entitlement to service connection for a back 
disorder as secondary to his service-connected PTSD.  

The Board notes that the VCAA letter sent to the Veteran by 
the RO in October 2006 did not address the elements of 
secondary service connection for the claim.  The Board has 
been prohibited from itself curing this defect.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, this issue is being 
remanded so the Veteran may be accorded appropriate due 
process.

As indicated, the Veteran has recently alleged entitlement to 
service connection as secondary to PTSD.  Associated with the 
claims file are treatment records which include a diagnosis 
of osteoarthritis of the back.  Additionally, it is 
undisputed that the Veteran is currently service connected 
for PTSD.  The Court has held that, in situations in which 
there is competent evidence of a current disability and 
evidence indicating there may be an association between the 
claimant's disability and his active service, VA is to obtain 
a medical opinion as to whether there is a nexus between that 
disability and his active service under 38 U.S.C.A. § 5103A.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159 (2008).  The Board finds that the Veteran 
should be afforded a VA examination to determine the nature, 
extent and etiology of his current back condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain any 
outstanding VA treatment records for the 
Veteran from May 2007 to the present.

2.  The RO/AMC should issue the Veteran a 
VCAA letter that explicitly addresses his 
secondary service connection claim.  This 
letter should address VA's duties to 
notify and assist the Veteran with regard 
to secondary service connection and 
include the requirements of how to 
substantiate a claim of secondary service 
connection.  

3. The Veteran should also be provided 
with a notice letter providing him 
information regarding how VA determines 
disability ratings and effective dates, 
consistent with the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

4.  The RO/AMC should obtain the Veteran's 
complete service personnel records.  If 
these records are unavailable, the RO/AMC 
should make a formal finding as to the 
unavailability of these records.  

5.  After obtaining any outstanding 
treatment records as well as the Veteran's 
service personnel records, if available, 
the RO/AMC should schedule the Veteran for 
a VA examination.  The examiner must 
review the pertinent documents in the 
Veteran's claims file in conjunction with 
the examination and state that this has 
been accomplished in the examination 
report.  The examiner should discuss the 
nature and etiology of any current 
back/spinal disorder and whether it was of 
service onset, present within the first 
post service year, or is proximately due 
to, the result of, or aggravated by the 
Veteran's service-connected PTSD.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

6.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to service 
connection for residuals of a back or 
spinal injury, to include as secondary to 
his anxiety disorder, now diagnosed as 
PTSD, should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

